DogInn Inc. 1380 Lougar Ave. Sarnia, Ontario N7S 5N7 May 18, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Ryan Houseal Re:DogInn Inc. Registration Statement on Form S-1 Filed April 11, 2011 File No. 333-173438 Dear Mr. Houseal, We are in receipt of your comment letter of May 6, 2011 and have filed an amendment to the S-1 which was originally filed April 11, 2011. Facing Sheet 1.Revised to SIC number 7389 2.Revised 3.Revised Summary, page 3 4. Revised as per comment Risk Factors General 5.Not applicable – the registrant does intend to register a class of securities under section 12 of the Securities Exchange Act. The disclosure has been revised 6.Not applicable – the registrant does intend to register a class of securities under section 12 of the Securities Exchange Act. The disclosure has been revised 7.Risk factor added If we do not obtain additional financing, we will not be able to conduct our business operations to the extent that we become profitable, page 4 8.Revised “We cannot offer any assurance as to our future financial results. You may lose your entire investment …,” page 5 9. Revised “We anticipate our operating expenses will increase prior to our earning revenues. We may never achieve profitability…,”page 5 10.Revised Description of Business The Market, page 12 11. Revised 12.Revised The Website, page 12 13.Revised Financial Statements, page 29 14. Updated Financials for March 31, 2011 included Item 16. Exhibits, page 43 Exhibit 23.1 15. Revised Item 17. Undertakings, page 43 16.Revised Signatures, page 45 17.Revised Yours truly, /s/ Thomas Bartlett Thomas Bartlett President
